Citation Nr: 1646268	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from September 2005 to September 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction for the appeal has been changed to the RO in Atlanta, Georgia.

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The Veteran's bilateral foot pain diagnosed as plantar fasciitis had its onset during service and is caused by his service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a bilateral foot disorder diagnosed as plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral foot pain that he relates to the cumulative effect of running, standing, and wearing boots during his service.


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent evidence showing (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Service treatment records are silent for treatment and diagnosis of any foot disorder.  However, his April 2010 separation history reflects a report of general, dull bilateral foot pain with standing greater than one hour.  

At a September 2010 VA examination, just four days after separation, the Veteran reported that standing over one hour on his job caused steady pain in the bottom of his feet, regardless of the quality of the shoe.  He had custom inserts made for his shoes that he used when playing sports and running with fair results.  On examination, the Veteran reported tenderness to palpation of the sole of each foot, particularly the arch area to heel.  The diagnosis was bilateral foot strain.  

The Veteran was afforded a second VA examination in January 2011.  He reported that his foot pain began during service in about 2007 after standing for an hour.  He did not report the pain in service because it "was never a huge deal," especially because his duties did not involve standing a lot.  He reported the foot pain on his separation physical and was told he had bad bone structure.  He currently experienced foot pain on a daily basis.  His job involved standing six to eight hours a day.  His pain usually began after standing for about an hour and increased the longer he stood.  He had used shoe inserts for about a year, but they really did not help his pain.  There was no foot pain on examination.  X-rays were unremarkable except for hammertoe deformities on the right.  The diagnoses were right foot hammertoe deformities and normal left foot.  

When the Veteran established care with VA in January 2011, he reported frequent foot pain "all over" that had begun three to four years prior, especially on standing.  At a February 2011 podiatry consultation, the Veteran reported painful heels that he had had for a while.  He had purchased over-the-counter "custom" insoles with some relief of the pain.  The pain was worse after he had been on his feet for a while.  On examination, there was no pain on palpation of the medial band of the plantar fascia bilaterally or the insertion of the plantar fascia bilaterally.  A consultation for custom orthotics was places.  At primary care visits in May 2011 and September 2011, the Veteran reported that he still had foot pain and that the orthotics were not helpful.  

At an October 2011 podiatry consultation, the Veteran continued to report pain in both feet after periods of weightbearing activity and that he could not tolerate the orthotics.  On examination, there was tenderness on palpation of the plantar medial calcaneal tubercle bilaterally, but no pain on palpation along the course of the medial band of plantar fascia.  The assessment was heel spur/pain syndrome without x-ray confirmation of heel spurs.  A consultation for gel heel inserts was placed.

At a January 2012 primary care visit, the Veteran continued to report heel pain.  The physician felt the Veteran had plantar fasciitis on examination.

A January 2015 letter from the Veteran's private physician provides that the Veteran had been under her care for bilateral plantar fasciitis.  In 2013, he completed physical therapy and saw a podiatrist; however, his symptoms persisted.

Analysis

The evidence does not show, and the Veteran does not contend, any specific injury to or treatment for his feet during service.  However, the Veteran reported bilateral foot pain on his separation history.  He also reported pain and was diagnosed with bilateral foot strain at his September 2010 VA examination.  The Veteran continuously reported foot pain during the course of VA treatment, which began in January 2011 and ultimately resulted in a diagnosis of plantar fasciitis in February 2012.  This diagnosis was confirmed by the Veteran's private physician, who continued treatment through at least January 2015.  

While the Veteran was diagnosed with hammertoe deformities on the right foot in connection with his January 2011 VA examination, there is no evidence of record that suggests the hammertoe deformities cause the Veteran pain.  The Veteran also was diagnosed with heel spurs in October 2011; however, there is no radiographic evidence to support that diagnosis.  

The Board acknowledges that there is no medical opinion evidence that relates the Veteran's plantar fasciitis to his service.  Nonetheless, the Veteran's credible reports of bilateral foot pain beginning in service, his report of foot pain at separation from service, and his immediate and ongoing treatment for foot pain post service support a finding that his foot pain diagnosed as plantar fasciitis had its onset in service and is caused by his service.  Therefore, service connection for a bilateral foot disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a bilateral foot disorder is granted.




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


